DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Walker US 20160131158 in view of Gao et al. JP2014145265, and McCombs US3848636.
Regarding claim 1, Walker discloses A multistage axial compressor (Figure 2: Compressor (1)), comprising: a rotational shaft (Figure 1: Shaft (5)) to which a plurality of rotor blades are mounted (Figure 2: Blades (10) attached to a shaft (Ar)); the rotation shaft extending along an axis of the multistage axial compressor (Figure 1: Shaft (5) along the axis of the compressor); a casing surrounding the rotational shaft (Figure 2: Case (3)), the casing forming a flow passage (Figure 2: Flowpath (A0)) of a working fluid between the rotational shaft and the casing (Figure 2: Flowpath (A0) between casing (3) and shaft); a wall portion (Figure 2: Bleed chamber casing (6)) having an annular shape and extending in a circumferential direction of the rotational shaft so as to surround the casing (Figure 2: Bleed chamber casing (6) with an annular shape that extends circumferential direction from the shaft (Ar)), the wall portion forming an bleed chamber having an annular shape and being in communication with the flow passage (Figure 2: Bleed chamber casing (6) communicates with flow passage (13a)); a plurality of port portions (Figure 2: Passage extending from the bleed chamber (12)) connected to an outer peripheral surface of the wall portion (Figure 2: Passage extending from the bleed chamber (12) connected to the bleed air casing (6)), the port portions forming respective outlet flow passages which are in communication with the bleed chamber (Figure 2: Passage extending from the bleed chamber (12) is in communication with the bleed air casing (6)); and a plurality of bleed pipes (Figure 2: Bleed tubes (15)) connected to the respective port portions (Figure 2: Bleed tubes (15) connected to the passage that leads into the bleed chamber (12)). 
However, Walker is silent as to teach wherein, in a cross section orthogonal to the axis of two corner regions where an inner surface of each of the port portions and an inner surface of the wall portion intersect with each other, at the corner region positioned on a back side in a rotational direction of the working fluid in the bleed chamber, when θ1 is defined as an angle formed between the inner surface of the port portion and the inner surface of the wall portion, the angle θ1 is not greater than 225°, wherein, in the cross section orthogonal to the axis, of the two corner regions where the inner surface of each of the port portions and the inner surface of the wall portion intersect with each other, at the corner region positioned on a front side in the rotational 2direction of the working fluid in the bleed chamber, when θ2 is defined as an angle formed between the inner surface of the port portion and the inner surface of the wall portion, the angle θ2 is not smaller than 315°, wherein, when d is an inner diameter of each of the port portions and D is an outer diameter of the bleed chamber, in the cross section orthogonal to the axis, the angle θ1 satisfies a relationship expressed by the following expression: 270°-sin-1((1-d/D)^0.5)*180°/π≤ θ1, and the angle θ2 satisfies a relationship expressed by the following expression: θ2≤270°+sin-1((1-d/D)^0.5)*180°/π
From the same field of endeavor, Gao teaches wherein, in a cross section orthogonal to the axis (Figure 8: Orthogonal shaft (Ar) cross sectional view), of two corner regions where an inner surface of each of the port portions and an inner surface of the wall portion intersect with each other (Figure 8: Corners of the bleed chamber (23) and outer surface (24)), at the corner region positioned on a back side in a rotational direction of the working fluid in the bleed chamber (Figure 8: Corner region is position on the back side of the flow (A)), when θ1 is defined as an angle formed between the inner surface of the port portion and the inner surface of the wall portion, the angle θ1 is not greater than 225° (Figure 5 and 8: Gao teaches different embodiments of the bleed nozzles as shown in figure 5 and 8. The angle in which the flow (A) enters the bleed nozzle (30c) from the bleed chamber (23) is changed between embodiments. The first embodiment of figure 5 is being changed in the prior art to figure 8 to be optimized to reduce the pressure loss of the air (A) (paragraph [0052]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Walker to have the angles as stated by the application to optimize the bleed chamber flow to have reduced pressure loss. MPEP 2144.05 (II) (B)) wherein, in the cross section orthogonal to the axis (Figure 8: Orthogonal shaft (Ar) cross sectional view), of the two corner regions where the inner surface of each of the port portions and the inner surface of the wall portion intersect with each other (Figure 8: Corners of the bleed chamber (23) and outer surface (24)), at the corner region positioned on a front side in the rotational 2direction of the working fluid in the bleed chamber (Figure 8: Corner region is position on the back side of the flow (A)), when θ2 is defined as an angle formed between the inner surface of the port portion and the inner surface of the wall portion, the angle θ2 is not smaller than 315° (Figure 5 and 8: Gao teaches different embodiments of the bleed nozzles as shown in figure 5 and 8. The angle in which the flow (A) enters the bleed nozzle (30c) from the bleed chamber (23) is changed between embodiments. The first embodiment of figure 5 is being changed in the prior art to figure 8 to be optimized to reduce the pressure loss of the air (A) (paragraph [0052]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Walker to have the angles as stated by the application to optimize the bleed chamber flow to have reduced pressure loss. MPEP 2144.05 (II) (B)), wherein, when d is an inner diameter of each of the port portions and D is an outer diameter of the bleed chamber, in the cross section orthogonal to the axis, the angle θ1 satisfies a relationship expressed by the following expression: 270°-sin-1((1-d/D)^0.5)*180°/π≤ θ1, and the angle θ2 satisfies a relationship expressed by the following expression: θ2≤270°+sin-1((1-d/D)^0.5)*180°/π (Figure 5 and 8: The formulas that teach the angle relationship as presented by applicant would be reasonably taught by Gao’s teaching of changing the angle of the flow (A) of the bleed nozzles (30c) from the bleed chamber (23)). Gao teaches different embodiments of the bleed nozzles as shown in figure 5 and 8. In these embodiments the separation of the fluid from the wall surface to suppress the process in which the fluid is flowing in the bleed chamber reduces the pressure loss (paragraph [0052]). The angle in which the flow (A) enters the bleed nozzle (30c) from the bleed chamber (23) is being changed for that reason. Therefore, the angle the first angle relationship and second angle relationship is a result effective variable through routine optimization and would be reasonable to one of ordinary skill in the art before the effective filing date to change the angle in order to reduce the pressure loss of the fluid. This would produce the same interval as the clamed invention. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Walker to have the angles relationships as stated by the application to optimize the bleed chamber flow to have reduced pressure loss. MPEP 2144.05 (II) (B)).

    PNG
    media_image1.png
    637
    694
    media_image1.png
    Greyscale

The combination of Walker and Gao discloses are silent as to teach wherein, in the cross-sectional view orthogonal to the rotational shaft, at least one of the plurality of bleed pipes includes at least one curved portion, and wherein, when d is an inner diameter of each of the port portions in the cross-sectional view orthogonal to the rotational shaft and R is a curvature radius of the at least one curved portion, a ratio R/d of the curvature radius R of the at least one curved portion to the inner diameter d of each of the port portions satisfies a relationship expressed by the following expression: 2≤R/d.
From the same field of endeavor, McCombs teaches wherein, in the cross-sectional view orthogonal to the rotational shaft,  at least one of the plurality of bleed pipes (Figure 14: Passage (86)) includes at least one curved portion (Figure 14: Passage (86) are curved), and wherein, when d is an inner diameter of each of the port portions in the cross-sectional view orthogonal to the rotational shaft (Figure 14: Inner diameter shown in the clip below) and R is a curvature radius of the at least one curved portion (Figure 14: Radius of curvature shown in the clip below), a ratio R/d of the curvature radius R of the at least one curved portion to the inner diameter d of the port portion satisfies a relationship expressed by the following expression: 2≤R/d (Figure 1: It would be reasonable to say that Monhardt teaches the radius of curvature divided by the diameter of the pipe would teach the ratio being greater than 2 to control and allow the flow of the fluid coming from into the bleed pipes. Therefore the radius of curvature divided by the diameter of the pipe would teach the ratio being greater than 2 is a result effective variable used to control and allow the flow of the fluid coming from into the bleed pipes. This would produce the same interval as the clamed invention.

    PNG
    media_image2.png
    570
    430
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Walker’s bleed tubes to have a curve to control and allow the flow of the fluid coming from into the bleed pipes (Col 3, line 21-40).
Regarding claim 7, Walker discloses all of the above limitations. However, Walker is silent as to teach wherein the rotational shaft extends in a horizontal direction, wherein the plurality of port portions include a first port portion, a second port portion, a third port portion, and a fourth port portion, which are arranged in this order in the circumferential direction of the rotational shaft, wherein the first portion and the second port portion are positioned on a first side of a center of the rotational shaft in a horizontal direction orthogonal to the rotational shaft, in the cross-sectional view orthogonal to the rotational shaft, wherein the third port portion and the fourth port portion are positioned on a second side opposite to the first side of the center of the rotational shaft in the horizontal direction orthogonal to the rotational shaft, in the cross-sectional view orthogonal to the rotational shaft, 7wherein the first port portion and the third port portion extend along the horizontal direction orthogonal to the rotational shaft, and wherein the second port portion and the fourth port portion extend along a vertical direction.
From the same field of endeavor, Gao teaches wherein the rotational shaft extends in a horizontal direction (Figure 8: Shaft (Ar) extends in a horizontal direction), wherein the plurality of port portions include a first port portion, a second port portion, a third port portion, and a fourth port portion (Figure 8: Four bleed nozzles (30)), which are arranged in this order in the circumferential direction of the rotational shaft (Figure 8: Orthogonal shaft (Ar) cross sectional view), wherein the first portion and the second port portion are positioned on a first side of a center of the rotational shaft in a horizontal direction orthogonal to the rotational shaft (Figure 8: Thirds and fourth bleed nozzle (30) are on the east side of the center of the rotating shaft opposite of the first and second nozzle), in the cross-sectional view orthogonal to the rotational shaft, wherein the third port portion and the fourth port portion are positioned on a second side opposite to the first side of the center of the rotational shaft in the horizontal direction orthogonal to the rotational shaft (Figure 8: Thirds and fourth bleed nozzle (30) are on the east side of the center pf the rotating shaft opposite of the first and second nozzle), in the cross-sectional view orthogonal to the rotational shaft, 7wherein the first port portion and the third port portion extend along the horizontal direction orthogonal to the rotational shaft, and wherein the second port portion and the fourth port portion extend along a vertical direction (Figure 8: First and third bleed nozzles (30) would extend in a horizontal direction compared to the second and fourth bleed nozzles which would extend in the vertical direction from where they are placed on the sides in the limitation above). 
This claim is covered by the modification made in claim 1.
Regarding claim 8, Walker discloses all of the above limitations. However, Walker is silent as to teach wherein the rotational shaft extends in a horizontal direction, wherein the plurality of port portions include a first port portion, a second port portion, a third port portion, and a fourth port portion, wherein, when a circumferential position of a top portion of an outer peripheral surface of the wall portion is 0° in the cross-sectional view orthogonal to the rotational shaft, an intersection between the outer peripheral surface of the wall portion and an axis of the first port portion is at a circumferential position of not smaller than 30° and not greater than 60°, an intersection between the outer peripheral surface of the wall portion and an axis of the second port portion is at a circumferential position of not smaller than 120° and not greater than 150°, an intersection between the outer peripheral surface of the wall portion and an axis of the third port portion is at a circumferential position of not smaller than 200° and not greater than 230°, and an intersection between the outer peripheral surface of the wall portion and an axis of the fourth port portion is at a circumferential position of not smaller than 290° and not greater than 320°. 
From the same field of endeavor, Gao teaches wherein the rotational shaft extends in a horizontal direction (Figure 8: Shaft (Ar) extends in a horizontal direction), wherein the plurality of port portions include a first port portion, a second port portion, a third port portion, and a fourth port portion (Figure 8: Four bleed nozzles (30)), wherein, when a circumferential position of a top portion of an outer peripheral surface of the wall portion is 0° in the cross-sectional view orthogonal to the rotational shaft (Figure 8: Orthogonal shaft (Ar) cross sectional view), an intersection between the outer peripheral surface of the wall portion and an axis of the first port portion is at a circumferential position of not smaller than 30° and not greater than 60°, an intersection between the outer peripheral surface of the wall portion and an axis of the second port portion is at a circumferential position of not smaller than 120° and not greater than 150°, an intersection between the outer peripheral surface of the wall portion and an axis of the third port portion is at a circumferential position of not smaller than 200° and not greater than 230°, and an intersection between the outer peripheral surface of the wall portion and an axis of the fourth port portion is at a circumferential position of not smaller than 290° and not greater than 320° (Figure 8: The four bleed nozzles are equally spaced at a distance from each other in the orthogonal view being in 4 quadrants. Therefore, the bleed nozzles would fall into the ranges of the claimed invention).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Walker to have evenly spaced bleed nozzles to reduce pressure loss (Paragraph [0021]).
Regarding claim 9, Walker discloses wherein the plurality of bleed pipes include a first bleed pipe, a second bleed pipe, a third bleed pipe, and a fourth bleed pipe connected to the first port portion, the second port portion, the third port portion, and the fourth port portions in the cross-sectional view orthogonal to the rotational shaft, (Figure 2: Bleed tubes (15) connected to the passage that leads into the bleed chamber (12)). 
However, Walker is silent as to teach wherein the rotational shaft extends in a horizontal direction, 8wherein the plurality of port portions include a first port portion, a second port portion, a third port portion, and a fourth port portion, which are arranged in this order in the circumferential direction of the rotational shaft, wherein the first portion and the second port portion are positioned on a first side of a center of the rotational shaft in a horizontal direction orthogonal to the rotational shaft, in the cross-sectional view orthogonal to the rotational shaft, wherein the third port portion and the fourth port portion are positioned on a second side opposite to the first side of the center of the rotational shaft in the horizontal direction orthogonal to the rotational shaft, in the cross-sectional view orthogonal to the rotational shaft, when the cross-sectional view orthogonal to the rotational axis is divided into four quadrants at a vertical axis and a horizontal axis, so as to have an origin at the center of the rotational shaft, farther ends of the first bleed pipe, the second bleed pipe, the third bleed pipe, and the fourth bleed pipe positioned farther from the bleed chamber are positioned in the same quadrant of the four quadrants.
From the same field of endeavor, Gao teaches wherein the rotational shaft extends in a horizontal direction (Figure 8: Shaft (Ar)), 8wherein the plurality of port portions include a first port portion, a second port portion, a third port portion, and a fourth port portion, which are arranged in this order in the circumferential direction of the rotational shaft (Figure 8: Bleed nozzles (30) are arranged in the circumferential direction of the shaft) , wherein the first portion and the second port portion are positioned on a first side of a center of the rotational shaft in a horizontal direction orthogonal to the rotational shaft, in the cross-sectional view orthogonal to the rotational shaft (Figure 8: First and second bleed nozzle (30) are on the west side of the center of the rotating shaft), wherein the third port portion and the fourth port portion are positioned on a second side opposite to the first side of the center of the rotational shaft in the horizontal direction orthogonal to the rotational shaft (Figure 8: Thirds and fourth bleed nozzle (30) are on the east side of the center pf the rotating shaft opposite of the first and second nozzle), wherein, when the cross-sectional view orthogonal to the rotational axis is divided into four quadrants at a vertical axis and a horizontal axis, so as to have an origin at the center of the rotational shaft (Figure 8: Shaft (Ar) is the origin and it divided into 4 quadrants with two axis), farther ends of the first bleed pipe, the second bleed pipe, the third bleed pipe, and the fourth bleed pipe positioned farther from the bleed chamber are positioned in the same quadrant of the four quadrants (Figure 8: The bleed pipes attached to the portions will be further from the bleed chambers (23)).
This claim is covered by the modification made in claim 8.
Regarding claim 10, Walker discloses all of the above limitations. However, Walker is silent as to teach wherein the farther ends of the first bleed pipe, the second bleed pipe, the third bleed pipe, and the fourth bleed pipe are positioned on an outer side of the casing, in the horizontal direction orthogonal to the rotational shaft. From the same field of endeavor, Gao teaches wherein the farther ends of the first bleed pipe, the second bleed pipe, the third bleed pipe, and the fourth bleed pipe (Figure 8: Four bleed nozzles (30)) are positioned on an outer side of the casing, in the horizontal direction orthogonal to the rotational shaft (Figure 8: Four bleed nozzles (30) are on the outer side of the casing (24))
This claim is covered by the modification made in claim 8.
Regarding claim 11, Walker teaches A gas turbine, comprising: a multistage axial compressor (Figure 2: Compressor (1)); a combustor (Figure 1: Combustor (202)) capable of producing combustion gas by combusting fuel by utilizing air compressed by the multistage axial compressor (Figure 1: Combustor produces gas (G)); and a turbine (Figure 1: Turbine (203)) capable of outputting power by utilizing combustion gas produced in the combustor (Figure 1: Turbine (203) produces power from combustion gas).
Allowable Subject Matter
Claims 5-6 and 12 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159.  The examiner can normally be reached on 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 3745                             
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747